Exhibit 10.16

THE COSMOPOLITAN OF LAS VEGAS

MANAGEMENT INCENTIVE AWARD PLAN

Article 1

Establishment, Objectives and Duration

1.01 Establishment of the Plan. Nevada Property 1 LLC, a Delaware limited
liability company, d/b/a The Cosmopolitan of Las Vegas, has established The
Cosmopolitan of Las Vegas Management Incentive Award Plan. Capitalized terms
will have the meanings given to them in Article 2. The Plan provides for the
issuance of Incentive Awards to certain employees of the Company, as set forth
herein.

1.02 Objectives of the Plan. The Plan’s purpose is to optimize the profitability
and growth of the Company through incentives that are consistent with the
Company’s objectives, to give Participants an incentive for excellence in
individual and team performance, and to give the Company a significant advantage
in attracting and retaining key Employees.

1.03 Effective Date of the Plan. The Plan is effective as of January 1, 2013.

Article 2

Definitions

For purposes of the Plan and all Incentive Award Agreements, the following terms
will have the meanings set forth below:

2.01 “Adjusted EBITDA” means the Company’s earnings before interest, income
taxes, and depreciation and amortization expenses, as calculated by the Company
in accordance with generally accepted accounting principles, excluding
pre-opening expenses and corporate expenses. For clarity, earnings is calculated
as operating profit from the business after deducting marketing, property
management, G&A, fixed property costs, and other undistributed expenses.

2.02 “Affiliate” means the Company or any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company. For purposes of the preceding sentence,
the word “control” (by itself and as used in the terms “controlling,”
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or
membership interests, by contract, or otherwise.

2.03 “Board” means the board of directors of the Company.

2.04 “Cause” will have the meaning set forth in any employment or other
agreement between the Company and the Participant. If there is no employment or
other agreement between the Company and the Participant, or if such agreement
does not define “Cause,” then “Cause” means (a) any willful and material breach
by the Participant of any of the Participant’s obligations contained in this
Plan, any Incentive Award Agreement, or any other agreement between the Company
and the Participant; (b) willful and consistent neglect or failure to perform
the Participant’s duties and responsibilities consistent with the Participant’s
position(s); (c) material violation of the Company’s code of ethics;
(d) violation of the Company’s anti-harassment,



--------------------------------------------------------------------------------

discrimination, and retaliation provisions; (e) conviction or plea of nolo
contendere to a felony; (f) the Participant’s failure to satisfy any licensing
requirement, qualification, clearance, or similar requirement that is requested
or required of the Participant by any regulatory authority having jurisdiction
over the Company; (g) any governmental authority’s direction to the Company to
terminate any relationship it may have with the Participant; or (h) the Board’s
determination, in its reasonable good faith judgment, that the Participant was,
is, or is about to be, involved in any activity, relationship(s) or circumstance
that could or does jeopardize the Company’s business, reputation, or licenses
issued by governmental authorities. The Board’s determination that Cause exists
for termination of employment under this provision shall be binding on the
Participant, subject to the dispute resolution provisions of the Plan. For
purposes of the Plan, (x) no act or failure to act on the Participant’s part
shall be considered “willful” unless it is done or omitted to be done by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company, and (y) any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company will be
conclusively presumed to be done or omitted to be done in good faith and in the
best interests of the Company.

2.05 “Code” means the Internal Revenue Code of 1986.

2.06 “Company” means Nevada Property 1 LLC, a Delaware limited liability
company, d/b/a The Cosmopolitan of Las Vegas, and any successor thereto. For
purposes relevant to the Participant’s employment or employment agreement with
the Company under the Plan, “Company” shall be deemed to include any Affiliate.

2.07 “EBITDA Target” means a specified dollar amount that is set by the Board by
written resolution and communicated to Participants, as the target Adjusted
EBITDA for any period of twelve (12) consecutive months during the Performance
Period, which must be achieved in order to produce a payment of Incentive
Awards.

2.08 “Employee” means a person employed by the Company in a common law
employee-employer relationship and paid through the Company’s regular payroll
department.

2.09 “Exit Transaction” means the consummation of (a) a transaction or series of
transactions in which occurs a sale of all or substantially all of the assets or
at least fifty percent (50%) of the membership (or other equity) interests of
the Company or an Affiliate (which sale of an Affiliate’s assets or equity
interests includes the Company), or a merger or other business combination
involving the Company or an Affiliate (which merger or other business
combination includes the Company), in either case, the result of which is
(i) the distribution of proceeds from such transaction to all members of the
Company or an Affiliate, and (ii) the effective sale, transfer or other
disposition of ownership of substantially all of the business of the Company; or
(b) a Public Offering. For purposes of the Plan, an Exit Transaction shall be
deemed to have occurred on the closing date of any transaction described in the
preceding sentence. A transaction shall not constitute an Exit Transaction if
the primary purpose of such transaction is (x) to change the state or country of
the Company’s incorporation, or (y) to form a holding company that will be owned
in substantially the same proportions by the persons who held the Company’s
membership interests immediately before such transaction. Notwithstanding the
foregoing, to the extent that any payment under the Plan or any Incentive Award
Agreement constitutes nonqualified deferred compensation within the meaning of
Section 409A and is payable upon an Exit Transaction or other similar event the
definition of “Exit Transaction” shall be deemed modified to the extent
necessary to qualify as a “change in control event” as defined under
Section 409A.

 

-2-



--------------------------------------------------------------------------------

2.10 “Incentive Award” means an award granted with respect to the Performance
Period in accordance with Article 5.

2.11 “Incentive Award Agreement” means an agreement entered into between the
Company and a Participant setting forth the terms and provisions applicable to
an Incentive Award or Awards granted to the Participant.

2.12 “Participant” means an Employee whom the Board has selected to receive an
Incentive Award under the Plan pursuant to Article 4, or who has an outstanding
Incentive Award granted under the Plan.

2.13 “Performance Period” means the thirty-six (36) month period from January 1,
2012 to December 31, 2014. The Board may elect, in its sole discretion, to
extend the Performance Period through March 31, 2015, and may further elect, in
its sole discretion, to extend the Performance Period beyond March 31, 2015.

2.14 “Person” means any individual, company, corporation, limited company,
association, joint stock company, trust, joint venture, unincorporated
organization and any governmental entity or any department, agency or political
subdivision thereof.

2.15 “Plan” means The Cosmopolitan of Las Vegas Management Incentive Award Plan,
as set forth in this document.

2.16 “Public Offering” means any sale of any class of equity securities of the
Company or an Affiliate (which includes the Company) pursuant to an effective
registration statement under Section 12 of the Securities Exchange Act of 1934
filed with the U.S. Securities and Exchange Commission on Form S-1 (or any
successor form).

2.17 “Section 409A” means Section 409A of the Code and all interpretive guidance
issued thereunder.

2.18 “Vesting Date” has the meaning set forth in Section 5.01.

Article 3

Administration

3.01 Plan Administration. The Board will administer the Plan. The Board will act
by a majority of its members at the time in office and eligible to vote on any
particular matter, and the Board may act either by a vote at a meeting or in
writing without a meeting.

3.02 Authority of the Board. Except as limited by law and subject to the
provisions of the Plan, the Board will have full power to (a) select eligible
Employees to participate in the Plan; (b) determine the sizes and timing of
Incentive Awards; (c) determine the terms and conditions of Incentive Awards in
a manner consistent with the Plan; (d) construe and interpret the Plan and any
agreement or instrument entered into under the Plan; (e) establish, amend or
waive rules and regulations for the Plan’s administration; and (f) subject to
the provisions of Article 7, amend the terms and conditions of any outstanding
Incentive Award to the extent the

 

-3-



--------------------------------------------------------------------------------

terms are within the Board’s discretion under the Plan. Further, the Board will
make all other determinations that may be necessary or advisable to administer
the Plan. As permitted by law and consistent with Section 3.01, the Board may
delegate some or all of its authority under the Plan.

3.03 Decisions Binding. All determinations and decisions made by the Board
pursuant to the provisions of the Plan will be final, conclusive, and binding on
all Persons, including, without limitation, the Company, the Board, any
Affiliates, Employees, Participants, and their successors, estates and
beneficiaries. A Board member who also is a Participant shall recuse himself
from any determinations by the Board that affect his Incentive Award.

Article 4

Eligibility

The Board may make Incentive Awards under the Plan to any Employee. No Employee
or Participant will have the right to receive an Incentive Award under this Plan
or, having received any Incentive Award, to receive a future Incentive Award.

Article 5

Incentive Awards

5.01 Calculation of Incentive Awards. Each Incentive Award will be denominated
as a cash amount (which amount shall be set forth in the applicable Incentive
Award Agreement), which will vest upon achievement of the EBITDA Target during
any period of twelve (12) consecutive months during the Performance Period (the
date on which the EBITDA Target has been achieved and confirmed based on the
receipt of audited financial results from the Company’s public accounting firm
for the relevant period shall be referred to as the “Vesting Date”).

(a) If the EBITDA Target is not achieved before expiration of the Performance
Period, no Participant’s Incentive Award shall vest, and no amount shall be
payable to any Participant in connection with the Participant’s Incentive Award.

(b) A Participant must remain continuously employed by the Company or an
Affiliate through the Vesting Date in order to vest in the Incentive Award. Any
Incentive Award that has not vested upon the date of a Participant’s termination
of employment shall be forfeited in its entirety, and no amount shall be payable
to the Participant in respect of such Incentive Award.

 

-4-



--------------------------------------------------------------------------------

5.02 Distribution of Incentive Awards. A vested Incentive Award, if any, shall
be paid in three (3) substantially equal installments as set forth below:

(a) If the Vesting Date is on or before December 31, 2014, the first installment
shall be paid in January 2015, the second installment shall be paid on the four
(4) month anniversary of the first installment payment, and the final
installment shall be paid on the eight (8) month anniversary of the first
installment payment.

(b) If the Vesting Date is after December 31, 2014, the first installment shall
be paid on the earlier of the four (4) month anniversary of the Vesting Date or
August 31, 2015, the second installment shall be paid on the earlier of the
eight (8) month anniversary of the Vesting Date or September 30, 2015, and the
final installment shall be paid on the earlier of the twelve (12) month
anniversary of the Vesting Date or December 31, 2015.

(c) In the event of a Participant’s death after the Vesting Date but before the
completion of payments under this Section 5.02, any unpaid installment of an
Incentive Award shall be paid to the Participant’s surviving spouse or, if none,
the Participant’s estate.

(d) In the event an Exit Transaction occurs on or after the Vesting Date but
before the completion of payments under this Section 5.02, any unpaid
installments of an Incentive Award shall be paid in full upon the Exit
Transaction.

(e) In recognition of the fact that the Company typically only receives audited
financial results from its public accounting firm once each calendar year,
generally during the second quarter of the calendar year: (i) if the date the
EBIDTA Target is achieved is on or after June 30 of any year in the Performance
Period, the regularly scheduled financial audit will occur and fifty percent
(50%) of the vested Incentive Award will be paid immediately after the Board has
received the audited financial results from the Company’s public accounting firm
for that year and the remaining fifty percent (50%) of the vested Incentive
Award will be paid in two equal installment over the two succeeding calendar
quarters; and (ii) if the date the EBIDTA Target is achieved is before June 30
of any year in the Performance Period, the Company’s public accounting firm will
conduct a special audit for the period of months from January 1 through the date
the EBIDTA Target is achieved (the period of months not previously audited), and
the Participants’ vested Incentive Award will be paid after the completion of
the special audit based on the schedule set forth in paragraphs (a) and (b)
above. The Board may, in its sole discretion, require a special audit even if
the date the EBIDTA Target is achieved is on or after June 30 of any year in the
Performance Period. If a special audit is required under this paragraph (e), the
Company will bear the cost of such audit.

5.03 Clawback of Incentive Awards. Following payment of an Incentive Award, in
the event that the performance of the Company or the Company’s EBITDA on which
the Incentive Award (or any portion thereof) was granted or paid, was based on
the Company’s material noncompliance with any financial reporting requirement
under applicable securities laws, which requires the Company to file a
restatement of its financial statements, the Participant shall be required to
immediately repay such Incentive Award to the Company. Participants shall remain
subject to the provisions of this Section 5.03 until December 31, 2016.

 

-5-



--------------------------------------------------------------------------------

Article 6

Breach of Restrictive Covenants

6.01 Forfeiture and Clawback. An Incentive Award Agreement may provide that,
notwithstanding any other provision of the Plan to the contrary, if the
Participant breaches the restrictive covenants contained in the Incentive Award
Agreement (including, but not limited to covenants against competition,
solicitation, disclosure, and disparagement), whether during or after
termination of employment, in addition to any other penalties or restrictions
that may apply under any employment agreement, state law, or otherwise, the
Participant will forfeit any and all Incentive Awards granted to the Participant
under the Plan, including Incentive Awards that have become vested and amounts
paid to the Participant under an Incentive Award, which amounts the Participant
shall be required to repay to the Company.

Article 7

Amendment, Modification and Termination

The Board may at any time and from time to time, alter, amend, modify, or
terminate the Plan in whole or in part. Subject to the terms and conditions of
the Plan, the Board may modify outstanding Incentive Awards under the Plan, or
accept the surrender of outstanding Incentive Awards and grant new Incentive
Awards in substitution of them. Notwithstanding the foregoing, no modification
of an Incentive Award will, without the prior written consent of the
Participant, materially impair any rights or obligations under any Incentive
Award already granted under the Plan.

Article 8

Legal Construction

8.01 Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by the
Code or other law or regulation to be withheld with respect to any taxable event
arising under this Plan.

8.02 Interpretive Provisions. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, and the word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (c) the words “herein,” “hereof,” “hereunder,” and words
of similar import when used in this Plan shall be construed to refer to such
document in its entirety and not to any particular provision thereof, (d) all
references to Articles and Sections shall be construed to refer to Articles and
Sections of this Plan document, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified,

 

-6-



--------------------------------------------------------------------------------

refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of document.

8.03 Rights of Participants. Nothing in the Plan will interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time, or confer upon any Participant any right to continue in the employment
of the Company. A Participant will not have any of the rights of a member with
respect to any Incentive Awards.

8.04 Severability. If any provision of the Plan is held illegal or invalid for
any reason, the illegality or invalidity will not affect the remaining parts of
the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

8.05 Requirements of Law. The granting and payment of Incentive Awards under the
Plan will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.

8.06 Governing Law and Choice of Forum. To the extent not preempted by federal
law, the Plan and all Incentive Award Agreements shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
its principles of conflicts of laws. Any dispute with respect to the Plan or any
Incentive Award Agreement will be litigated exclusively in federal or state
courts located in Las Vegas, Nevada, and the parties hereby consent and submit
to the jurisdiction and venue of such courts.

8.07 Section 409A. The Plan and all Incentive Awards granted thereunder are
intended to be exempt from or comply with Section 409A pursuant to the guidance
issued thereunder by the U.S. Internal Revenue Service in all respects and shall
be administered in a manner consistent with such intent. Each installment
payment under the Plan shall be deemed a “separate payment” for purposes of
Section 409A. If an unintentional operational failure occurs with respect to
Section 409A requirements, any affected Participant or beneficiary shall fully
cooperate with the Company to correct the failure, to the extent possible, in
accordance with any correction procedure established by the U.S. Internal
Revenue Service. To the extent that any payment under the Plan or any Incentive
Award Agreement constitutes nonqualified deferred compensation within the
meaning of Section 409A and is payable upon a termination of employment, such
termination of employment shall be construed to mean a “separation from service”
as defined under Section 409A. The Company makes no guarantee of any federal,
state, or local tax consequences with respect to the interpretation of
Section 409A and its application to the terms of the Plan or any Incentive Award
Agreement, and the Company shall have no liability for any adverse tax
consequences to the Participant as a result of any violation of Section 409A.

8.08 No Waiver of Rights. The failure of a party to the Plan or Incentive Award
Agreement to insist upon strict adherence to any term of the Plan or Incentive
Award Agreement

 

-7-



--------------------------------------------------------------------------------

on any occasion shall not be considered a waiver or deprive that party of the
right thereafter to insist upon adherence to that term or any other term of the
Plan or Incentive Award Agreement. The waiver of a term or condition must be in
writing executed by the party against whom the waiver is asserted.

8.09 Unfunded Status of Incentive Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Incentive Award, nothing contained in the
Plan or any Incentive Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Board may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, other Incentive
Awards, or other property pursuant to any Incentive Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Board otherwise determines with the consent of each affected Participant.

8.10 Successors. All obligations of the Company under the Plan with respect to
Incentive Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company or an Affiliate.

8.11 Incentive Awards Not Includable for Benefit Plan Purposes. Payments
received by a Participant pursuant to the provisions of the Plan shall not be
included in the determination of benefits under any employee pension or welfare
benefit plan applicable to the Participant, which is maintained by the Company
or any of its Affiliates, including but not limited to the Company’s Code
Section 401(k) plan. Neither the Plan nor any Incentive Award Agreement shall
affect any severance or termination benefits paid or payable to a Participant
under any other agreement, plan, or policy of the Company or an Affiliate.

 

-8-